Citation Nr: 9930034	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  98-10 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable evaluation for a traumatic 
cataract of the right eye.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from October 1969 to October 
1989.  This appeal arises from a November 1997 rating 
decision of the Winston-Salem, North Carolina, Regional 
Office (RO) which denied a compensable evaluation for the 
veteran's service-connected traumatic cataract of the right 
eye.  The veteran has appealed this determination.  

In his substantive appeal (VA Form 9) of July 1998, the 
veteran requested a hearing before the Board of Veterans' 
Appeals (Board).  He changed this request to a video 
conference hearing at the RO with a member of the Board 
sitting in Washington, D.C.  The requested video conference 
hearing was conducted in July 1999.  

FINDINGS OF FACT

1.  The veteran's traumatic cataract of the right eye has not 
required surgery.

2.  The veteran's best corrected visual acuity is 20/60 in 
the right eye and 20/20 in the left eye.


CONCLUSION OF LAW

An increased rating for a traumatic cataract of the right eye 
to 10 percent disabling, but not more, is warranted.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.75, 4.83, 4.84; Diagnostic Codes 6027, 6078, 6079 (1999).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

In a rating decision of February 1992, the RO initially 
denied the veteran's claim for service connection for a right 
eye cataract as a residual of an in-service eye injury.  
However, a subsequent rating decision of January 1994 did 
award service connection for a traumatic cataract in his 
right eye.  This disability was evaluated as noncompensable 
under the U. S. Department of Veterans Affairs (VA) Schedule 
for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 
(Code) 6027.  The grant of service connection was made 
effective from February 1991.

The veteran filed a claim for a compensable evaluation for 
his right eye traumatic cataract in January 1997.  He 
asserted that the visual acuity in his right eye was no 
longer 20/20 and deserved a compensable evaluation.  The RO 
sent the veteran a letter in March 1997 requesting that he 
submit all treatment records of recent years concerning his 
right eye disability.  In May 1997, the veteran responded 
that he had been out of the country for the past three years 
and had not received any medical treatment for his right eye.

The veteran was afforded a VA ophthalmology examination in 
July 1997.  He reported a history of being struck in the 
right eye by the slide of a pistol during his military 
service in 1983.  His corrected visional acuity was reported 
to be 20/20 in the right eye and 20/15-1 in the left eye.  A 
cataract was found on the lens of his right eye.  The 
assessment was cataract in the right eye secondary to a 
trauma in 1983, right eye myopia, and presbyopia.

By rating decision of November 1997, the RO denied a 
compensable evaluation for the veteran's traumatic cataract 
of the right eye.  This decision was based on the 
determination that the latest VA ophthalmology examination 
had found his corrected vision in the right eye to be normal 
or 20/20.  The veteran claimed in his notice of disagreement 
(NOD) of December 1997 that both his military and civilian 
employers found his right eye cataract to be disabling and 
interfered with his industrial adaptability.  He felt on this 
basis he should receive VA compensation.  In his substantive 
appeal (VA Form 9) of July 1998, the veteran alleged that the 
corrected vision in his right eye was not 20/20, but instead 
amounted to 20/25.  He claimed that this impairment in visual 
acuity was noted on a military flight examination in 1994 and 
forced his removal from flight status.  The veteran asserted 
that his right eye cataract was permanent and not repairable.  
A lay statement from a fellow servicemember was received in 
June 1998.  This statement discussed the orthopedic injuries 
the veteran had sustained during his military career.  The 
veteran was afforded a VA hearing on appeal at the RO in 
August 1998.  This hearing elicited little discussion of the 
veteran's right eye cataract.  In a written statement of 
March 1999, the veteran claimed that he had recently received 
a VA eye examination in February 1999.  He asserted that the 
VA examiner had informed him that his right eye visual acuity 
was 20/60, correctable to 20/40.  The veteran noted that he 
had been given a new eye glass prescription at that time.

At his video conference hearing before the Board in July 
1999, the veteran testified that at his most recent VA eye 
examination he had been told that his right eye visual acuity 
was correctable to 20/60.  He claimed that he had also been 
told that his right eye vision would continue to deteriorate 
until he would need surgery to repair the cornea.  The 
veteran alleged that his poor eyesight had prevented him from 
making a living in the field he was trained for, that is as a 
pilot.  He claimed that he was not allowed to fly 
professionally unless he had vision that was correctable to 
20/20.  The veteran asserted that his inability to fly 
professionally had cost him "a lot of money" in the long 
run.  The veteran reported that he was required to wear 
glasses, as he could not wear contacts.  He denied ever 
having surgery on his eye except for "debridement" at the 
time of his military injury to remove debris from his eye.  
The veteran also acknowledged that the vision in his left eye 
was 20/20.  He noted that he currently worked 30 hours a week 
and that his right eye cataract did not interfere with this 
employment.  The veteran reported that his eyes had last been 
examined by the VA in February 1999.  He denied any treatment 
for his right eye disorder since that examination.

The veteran submitted directly to the Board in mid-July 1999, 
a copy of an undated VA ophthalmology examination.  Attached 
to this examination report was a waiver of RO consideration 
of this evidence signed by the veteran.  The examination 
noted that the veteran's visual acuity in the right eye was 
20/60 and in the left it was 20/20-2.  A traumatic cataract 
was noted to exist in the right eye.  The assessment was a 
stable traumatic cataract and refractive error.


II.  Applicable Criteria.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. §§ 4.1 and 4.2.  The requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath, 1 Vet. App. at 594.

Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on 
examination by specialists.  Such special examinations should 
include uncorrected and corrected central visual acuity for 
distance and near, with record of the refraction.  Snellen's 
test type or its equivalent will be used.  The best distant 
vision obtainable after best correction by glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  38 C.F.R. § 4.75.

In applying the ratings for impairment of visual acuity, a 
person not having the ability to read at any one of the 
scheduled steps or distances, but reading at the next 
scheduled step or distance, is to be rated as reading at this 
latter step or distance.  That is, a person who can read at 
20/100 (6/30) but who cannot at 20/70 (6/21), should be rated 
as seeing at 20/100 (6/30).  38 C.F.R. § 4.83.  

Under Code 6027, a pre-operative traumatic cataract is to be 
rated based on the veteran's impairment of vision.  A post-
operative traumatic cataract is to be rated based on 
impairment of vision and aphakia.  38 C.F.R. § 4.84a.  The 
following chart notes the appropriate evaluations for 
impaired vision:

Vision in 1 eye 20/70 (6/21):

In the other eye 20/70 (6/21)    30 Percent.     
Diagnostic Code 6078
In the other eye 20/50 (6/15)    20 Percent.     
Diagnostic Code 6078
In the other eye 20/40 (6/12)    10 Percent.     
Diagnostic Code 6079


Vision in 1 eye 20/50 (6/15):

In the other eye 20/50 (6/15)     10 Percent.     
Diagnostic Code 6078
In the other eye 20/40 (6/12)     10 Percent.     
Diagnostic Code 6079


Vision in 1 eye 20/40 (6/12):

In the other eye 20/40 (6/12)     0 Percent.       

38 C.F.R. Part 4 (1999).




III.  Analysis.

The veteran has acknowledged that his right eye cataract has 
not received surgery.  Therefore, according to Code 6027, his 
right eye disability is to be solely rated on the basis of 
his impairment of vision, i.e. his corrected visual acuity in 
the right eye.  His latest VA opthamology examination, 
presumably conducted in February 1999, reported that his 
right eye visual acuity was 20/60.  There is some controversy 
in the record regarding this finding as to whether it is 
based on uncorrected or corrected visual acuity.  The veteran 
claimed in March 1999 that the examiner had told him that his 
corrected vision was 20/40 in the right eye.  However, at his 
Board hearing in July 1999, he asserted that this examiner 
had found his corrected vision in the right eye to be 20/60.  
The undersigned finds that the February 1999 examination 
report will be read in accordance with the guidelines for 
visual examinations found at 38 C.F.R. § 4.75 and will view 
the findings noted on this report as the veteran's best 
corrected vision.  This view of the examiner's findings 
resolves any doubt in favor of the veteran.

According the to the VA examination of February 1999, the 
veteran's best corrected right eye visual acuity is 20/60.  
The veteran's left eye visual acuity is not service-connected 
and will be evaluated as 20/20.  This is in keeping with the 
actual facts of the case since the veteran's left eye visual 
acuity has consistently tested as 20/20 or better.  Since 
visual acuity of 20/60 is not listed on the chart noted 
above, the guidelines at 38 C.F.R. § 4.83 provide that the 
next higher step will be used for rating purposes.  
Therefore, the right eye will be rated at the step of 20/70.  
Based on these findings, the veteran's visual acuity in the 
right eye warrants an evaluation of 10 percent disabling 
under Code 6078.  A higher evaluation is not warranted as the 
tested visual acuity does not show vision any worse than 
20/20 in the left eye, or 20/60 in the right. 





ORDER

An evaluation of 10 percent disabling, but not more, is 
granted for a traumatic cataract of the right eye, subject to 
the applicable criteria pertaining to the payment of 
veteran's benefits.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 

